Colony of Rhode Island etc. Examinations of Sundry Persons belonging to and brought in In the Schoon1' Fame Cap* John Griffith Commander (a private Man of Warr) which Examinations were taken the 25th Day of August before the Honb: Leonard Lockman Esqr Judge of the Vice Admiralty for the Colony of Rha Island etc Cap* John Griffith being duly Sworn by the Name of the Ever Living God made answers to the Questions following
Qn 1. When and where did you take the Sloóp De la Rose
Answr I took her on the 24 of July last about the Lat 250 33' off Florida Keys in the King of Spains Dominions
Qn 2 What Number of Men and of what Nation were there on board her when you took her
Answr When we Enter said Vessel there was Thirty one on board, and three Boat Loads made their Escape and the Prisoners on board Inform’d me there was thirty five of Them the whole Number being Spaniards and Subjects of the King of Spain
*236Q. 3. Are the Papers now Produced in Court the Same wob you found on board sa Sloop without any Subduction additions fraud or Embezelmt Answr They are, but I left some Papers in Georgia, that no ways Concernd this Vessel and Cargoe
John Griffith
Jaspar Pursel being duly Sworn by the Name of the Ever Living God gave Answers to the Questions following
Qn j What knowledge have you of the Sloop Déla Rosa now brought into port by Cap4 John Griffith
Answr I was in her in the Expedition ag4 Georgia and then sa Vessel had fifty Six hands on board and had a Commiss as a Privateer
Q. 2 When and where did you go on board her last
Ansr The 23a of July N S I went on board her at Augustine bound to the Havana Andres gunsaules Command" who had a Commiss from the King of Spain as Command" of sa Sloop as a Spanish Privateer or Cruiser who made his Escape upon being Attack4 by Cap4 Griffith with Thirty four or Thirty five hands, and got a Shore on Florida Keys leaving me the Deponent Twenty five Soldiers Two Officers besides himself and Two Sailors, we were taken by Cap4 Griffith about the 4th Day of August N S and brought into this Port Three Days ago
[Signature Illegible]
James Ogleby, being duly Sworn Interpreter declared to the best of his Capacity to the truth of the Interpretation
Domingo Riñosa, being duly Sworn by the Name of the Ever Living God gave Answer to the Questions follow®
Qn ! what knowledge have you of the Sloop Déla Rosa now brought into this Port by Cap4 John Griffith
Answr I was as a Volunteer on board s4 Sloop at the Georgia Expedition, from her I was turnd over On board of á Ship and sa Sloop had then a Commiss as a Privateer or Cruiser from the King of Spain, but as for the Quantity of hands belonging to her I cannot Tell being Shifted from her to another Vessel befor She Saild from Augustine
Q. 2. When and where did you go on board her last
Answ on the 23a of July N S I went on board her at Augustine and bound to the Havana at w1* Time She was Commanded by Andres gun Sales who then had a Commist as a Cruiser who made his Escape on Shore on the Florida Keyes on being Attack4 by Cap4 Griffith with Thirty four or Thirty five hands in the Boat at Three Different Times, and left me on board with Twenty five Soldiers one Lieu4 one Cadet and Two Sailors and was Taken by Cap4 Griffith about the 4411 Day of August N S and brought into this Port Three Days ago
[Illegible]